United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-60804
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ISAIAH DAVID QUAITES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:01-CR-46-ALL
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Isaiah David Quaites pleaded guilty to four counts of

causing another person to make false statements in connection

with the purchase of firearms.   He appeals the district court’s

denial of a motion to suppress evidence of 16 firearms that were

seized during a stop of the vehicle driven by him.     Because the

Government conceded that it did not intend to rely on Terry v.

Ohio, 392 U.S. 1, 30 (1968), as a basis for the stop, Quaites’s

arguments that the stop violated Terry are irrelevant.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60804
                                 -2-

     “A district court’s ruling on a motion to suppress is

reviewed under a clearly erroneous standard as to the facts and

de novo for questions of law.”    United States v. Buchner, 7 F.3d

1149, 1154 (5th Cir. 1993)(citation omitted).    “[U]nder the

automobile exception police may conduct a warrantless search of

an automobile and any containers therein if they have probable

cause to believe that it contains contraband or evidence of a

crime.”    Id. (citing California v. Acevedo, 500 U.S. 565, 579-80

(1991)).   Probable cause exists where the facts and circumstances

within the officer’s knowledge are sufficient in themselves to

warrant a man of reasonable caution in the belief that an offense

has been committed.    United States v. Mendez, 27 F.3d 126, 129-30

(5th Cir. 1994).   A probable cause determination should be based

on the “totality of the circumstances,” and the evidence in

support of such “must be viewed in light of the observations,

knowledge, and training of the law enforcement officers involved

in the warrantless search.”    Buchner, 7 F.3d at 1154 (internal

quotations and citation omitted).

     It was not unreasonable for the stopping officer to conclude

that Quaites and his accomplice had committed an offense and that

evidence of that offense was in Quaites’s car.    Although Quaites

disputes each individual rationale offered by the officer in

support of a determination of probable cause, it is the totality

of the circumstances that must be examined.     See Buchner, 7 F.3d

at 1154.   The totality of the circumstances revealed that:
                          No. 02-60804
                               -3-

(1) Quaites and his accomplice had purchased an unusual number of

handguns in a manner that several dealers found suspicious;

(2) two of the handguns previously purchased by the accomplice

had been used in connection with crimes in Chicago; and

(3) Quaites was driving a car that bore Illinois license plates

and that was registered to Quaites at an Illinois address.

The district court did not clearly err in denying the motion to

suppress.

     AFFIRMED.